DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment/Restriction
Applicant’s election without traverse of Species/Subspecies I-1 and Claims 1-2, 4, 7-10, 12, 14, and 18-19 in the reply filed on April 20, 2022 is acknowledged. However, claims 3 and 13 appear to read on the elected subspecies while claims 4, 14, and 19 appear to read on non-elected subspecies. Further, claim 7 depends on withdrawn claim 6. Thus, Claims 4-7, 11, 14-17, and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on April 20, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.													As to claim 1, the limitation “the first memory module” and “the second memory module” lacks sufficient antecedent basis. Thus, the limitation renders the claims indefinite and clarification is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 8-10, 12-13, and 18 are rejected under 35 U.S.C. 102(a)(1)(2) as being anticipated by U.S. Patent Application Publication No. 2005/0201063 A1 to Lee et al. (“Lee”).											As to claim 1, Lee discloses an electronic system comprising: a first circuit module including a first semiconductor device (32a left); a second circuit module including a second semiconductor device (32a right); a first heat spreader (53b left, 63a long left, 73a long left) configured to be attached to the first semiconductor device (32a left) and including a plurality of first projections projecting away from the first memory module; and a second heat spreader (53b right, 63b short right, 73a right short) configured to be attached to the second semiconductor device (32a right) and including a plurality of second projections projecting away from the second memory module, wherein the second projections are offset to be positioned between the first projections when the first and second memory modules are arranged with the first (32a left) and second (32a right) semiconductor devices facing and mirroring each other, wherein at least one projection in the plurality of first and/or second projections has a non-rectangular projection shape or a projection shape having an air channel therein (See Fig. 2, Fig. 6, Fig. 8, Fig. 9, ¶ 0005, ¶ 0007, ¶ 0049, ¶ 0051, ¶ 0052, ¶ 0059, ¶ 0068, ¶ 0082).													As to claim 2, Lee further discloses wherein the at least one projection has one or more rounded edges in the non-rectangular projection shape (See Fig. 6, Fig. 8, Fig. 9).													As to claim 3, Lee further discloses wherein the one or more rounded edges have a concave shape (See Fig. 6, Fig. 8, Fig. 9).							As to claim 8, Lee discloses a memory module, comprising: a substrate (1); a semiconductor device (32a left) attached to the substrate (1); a heat spreader (53b left, 63a long left, 73a long left) attached to the semiconductor device (32a left), the heat spreader (53b left, 63a long left, 73a long left) including at least one projection having a non-rectangular projection shape or a projection shape having an air channel therein (See Fig. 2, Fig. 6, Fig. 8, Fig. 9, ¶ 0005, ¶ 0007, ¶ 0049, ¶ 0051, ¶ 0052, ¶ 0059, ¶ 0068, ¶ 0082).											As to claim 9, Lee further discloses wherein: the semiconductor device (32a left) is a first semiconductor device (32a left); the first semiconductor device (32a left) is attached to a first side of the substrate (1); the heat spreader (53b left, 63a long left, 73a long left) is a first heat spreader (53b left, 63a long left, 73a long left) and the at least one projection is at least one first projection; further comprising: a second semiconductor device (32a right) attached to a second side of the substrate (1), wherein the second side is opposite the first side; and a second heat spreader (53b right, 63b short right, 73a short right) attached to the second semiconductor device (32a right), the second heat spreader (53b right, 63b short right, 73a short right) including at least one second projection extending toward a direction different than that of the at least one first projection (See Fig. 6, Fig. 8, Fig. 9).									As to claim 10, Lee further discloses wherein the at least one first projection and the at least one second projection are non-reflective about the substrate (1) (See Fig. 6, Fig. 8, Fig. 9) (Notes: the irregularities also are non-reflective).					As to claim 12, Lee further discloses wherein the at least one projection has one or more rounded edges in the non-rectangular projection shape (See Fig. 6, Fig. 8, Fig. 9).													As to claim 13, Lee further discloses wherein the one or more rounded edges have a concave shape (See Fig. 6, Fig. 8, Fig. 9).							As to claim 18, Lee discloses a method of manufacturing a memory module, the method comprising: attaching a first semiconductor device (32a left) and a second semiconductor device (32a right) on opposing sides of a substrate (1); disposing a first heat spreader (53b left, 63a long left, 73a long left) on the first semiconductor device (32a left), the first heat spreader (53b left, 63a long left, 73a long left) having a first set of projections extending away from the substrate (1); disposing a second heat spreader (53b right, 63b short right, 73a short right) on the second semiconductor device (32a right), the second heat spreader (53b right, 63b short right, 73a short right) having a second set of projections extending away from the substrate (1), wherein the first set of projections and the second set of projections are offset about the substrate (1); and at least one projection in the first and second sets of projections has a non-rectangular projection shape or a projection shape having an air channel therein (See Fig. 2, Fig. 6, Fig. 8, Fig. 9, ¶ 0005, ¶ 0007, ¶ 0049, ¶ 0051, ¶ 0052, ¶ 0059, ¶ 0068, ¶ 0082) (Notes: the irregularities also are offset about the substrate).

Conclusion
Prior art made of record is considered pertinent to Applicants’ disclosure: Hou et al. (US 2011/0005725 A1).	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID CHEN whose telephone number is (571)270-7438. The examiner can normally be reached M-F 12-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on (571) 272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID CHEN/Primary Examiner, Art Unit 2815